DETAILED ACTION
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spinning control unit and housing (claim 9), and the connection opening connected to a connecting line for the flow-tight connection of the drafting system (claim 9, the figure 2 depicts the connection 11 extending away from the drafting system, not connected to the drafting system) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the tube body and/or the longitudinal channel”, however claim 1 recites “a longitudinally channeled tube body” in line 7.  Claim 2 appears to attempt to split the tube body into two different components.  The examiner has interpreted “the tube body and/or the longitudinal channel” as “the longitudinally channeled tube body”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al (US 4107911) in view of Pohn et al. (US 20170350042).
Regarding claim 1, A spinning machine (see Fig. 1) having a spinning position (spinning nozzle 6), and 
a drafting system support (duct D) extending along the spinning positions, for (what follows is an intended use recitation) detachably arranging drafting systems at the spinning positions (the duct is fully capable of accepting drafting systems, there is no structure recited in this limitation and nothing in Yamana would prohibit a drafting system from being attached in some manner), characterized in that 
the drafting system support (D) has connection openings assigned to the individual spinning positions (see annotated Fig. 1 below).  
The spinning machine of Yamana does not explicitly describe several spinning positions, an air flow supply unit for providing compressed air and/or suction air at the spinning positions, that the duct is a longitudinally channeled tube body with a flow connection to the air flow supply unit.
Although Yamana describes that there is air suction extending through the tubes 15, 16, and to duct D, there is no discussion of an air flow supply unit.
In related art for spinning machines, Pohn describes a similar structure that includes several spinning positions (work stations 3), an air flow supply unit for providing compressed air and/or suction air at the spinning positions (suction source 9), that the duct is a longitudinally channeled tube body with a flow connection to the air flow supply unit (see channel 10, Fig. 1 and Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Yamana to include the features of Pohn so that efficiency could be increased by utilizing more than one spinning position and the duct could receive the negative pressure by a source as otherwise the system of Yamana would not function.  

    PNG
    media_image1.png
    640
    600
    media_image1.png
    Greyscale

Regarding claim 2, the machine of Yamana as modified includes that the tube body and/or the longitudinal channel has a circular cross-section (see Fig. 1 which depicts the circular shape of duct D).  
Regarding claim 3, the machine of Yamana as modified describes the limitations of claim 3, but does not explicitly describe an air flow controller connected to the air flow supply unit.
In related art, Pohn describes a control device 13 that is connected to the pressure source 9 which is located within side frame 12 (para. 0042).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Yamana to include the control device as described in Pohn in order to permit different levels of negative pressure depending on the requirements of the particular system (para. 0017, Pohn) and to permit flexible delivery of negative pressure (para. 0019, Pohn).
Regarding claim 4, the machine of Yamana as modified includes that the air flow controller (13, Pohn) is arranged in a housing (frame 12, Pohn) of a spinning machine control unit (frame 12 houses the air flow controller and belt drive 19 which controls conveyors 18 and are therefore considered control units and therefore the housing is considered a housing of a spinning machine control unit).  
Regarding claim 5, the machine of Yamana as modified includes that the air flow controller (13, Pohn) is arranged in the longitudinal axis direction of the longitudinally channeled tube body (see annotated Fig. 1 below) or in a section of the longitudinally channeled tube body.  

    PNG
    media_image2.png
    605
    884
    media_image2.png
    Greyscale

FIG. 1 (Pohn)
Regarding claim 6, the machine of Yamana as modified does not explicitly describe that the tube body is of a multi-piece design.  
In related art, Pohn describes that the channel 10 is divided into a left and right side via division 34 (para. 0041).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tube body to have multiple pieces such as a division 34 in order to permit different pressures to be sent to different spinning positions (para. 0041, Pohn).
Regarding claim 7, the machine of Yamana as modified includes wherein the tube body (10, Yamana) is designed for the connection of additional tube bodies (there is nothing in the claim to describe what is considered “designed for the connection of additional tube bodies”, the duct of Yamana could be welded to, or other components could be adhered to or screwed or bolted to the duct and thus the tube us “designed for” additional tube bodies).  
Regarding claim 8, the machine of Yamana as modified includes wherein the connection opening (see annotated Fig. 1 above, Yamana) is connected to a connecting line (see annotated Fig. 1 above, Yamana) for (what follows is intended use) the flow-tight connection of the spinning positions to the tube body (the tube connects the spinning positions to the duct d).  
Regarding claim 9, the machine of Yamana as modified includes wherein the connection opening (see annotated Fig. 1 above, Yamana) is connected to a connecting line (see annotated Fig. 1 above, Yamana) for (what follows is intended use) the flow-tight connection of the drafting system to the tube body (the tube connects the drafting device to the duct d).  
Regarding claim 11, the machine of Yamana as modified includes that the connection openings (see annotated Fig .1 above, Yamana) are designed with control for the air flow through the connection opening (this is a broad recitation, by the nature of there being an aperture through which air flows the air flow is controlled).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al (US 4107911) and Pohn et al. (US 20170350042) in further view of Wolf (DE 3604272).
Regarding claim 10, the machine of Yamana as modified describes the limitations of claim 10, but does not explicitly describe that the connecting line is a flexible connecting line.  
In related art for thread forming, Wolf describes an apparatus in which a suction device (13) is connected via an elastic sleeve 23 (para. 0021, see Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connection of Yamada to be a flexible connection such as shown and described in Wolf to permit the apparatus to absorb vibrations as well as to assist in assembly by permitting some “give” in the tube during assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include common air pipes with multiple spinning stations or other stations attached to the air pipe, for example see Schneider et al. (US 20130239369).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732